PER CURIAM.
Marguens Noel appeals the decision of the Unemployment Appeals Commission affirming the appeals referee’s finding in which Noel was disqualified from receiving benefits due to his failure to report to work. We affirm.
A decision of the Unemployment Appeals Commission cannot be overturned if it is supported by competent substantial evidence, and the Commission cannot reweigh the evidence and substitute its findings for those of the appeals referee. See Continental Baking Co. v. Vilchez, 219 So.2d 733, 734 (Fla. 2d DCA 1969); Studor Inc. v. Duren, 635 So.2d 141, 142 (Fla. 2d DCA 1994). A review of the record before us reveals that there is competent substantial evidence to support the Commission’s findings, including the testimony of Noel’s general manager and supervisor, both of whom testified that Noel’s absence from work was not authorized. Although Noel testified that a supervisor authorized his absence from work, we point out that it is within the purview of the appeals referee to judge the witnesses’ credibility and to resolve conflicts in testimony. See Morrison v. Newport Wholesalers, Inc., 738 So.2d 1037, 1038 (Fla. 3d DCA 1999); Andrus v. Florida Dept. of Labor and Em*557ployment, 379 So.2d 468, 470 (Fla. 4th DCA 1980). We are therefore required to defer to the appeals referee’s finding and determination.
Affirmed.